Citation Nr: 1047183	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, 
claimed as secondary to service-connected peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972 
and from March 1975 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned judge at an October 
2009 hearing held at the RO.  The transcripts have been obtained 
and are associated with the file.

The Board notes that the Veteran also appealed the issue of 
entitlement to service connection for posttraumatic stress 
disorder.  In an October 2007 rating decision the Waco, Texas RO 
granted service connection for this issue.  Consequently, this 
issue is not currently before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of 'downstream' issues such as the 
compensation level assigned for the disability or the effective 
date of service connection).


FINDING OF FACT

A right knee disability was not caused or permanently aggravated 
by the Veteran's service-connected peripheral neuropathy.


CONCLUSION OF LAW

A right knee disability was not proximately due to or aggravated 
by the Veteran's service-connected peripheral neuropathy.  
38 U.S.C.A. §§ 1113, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2005 and March 2006.  The March 2005 letter 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
March 2006 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the July 2005 
rating decision, the Board finds that providing him with adequate 
notice in the March 2006 letter followed by a readjudication of 
the claim in the June 2006 statement of the case and the October 
2007, June 2008, and September 2008 supplemental statements of 
the case 'cures' any timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board 
finds that even if the above letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due to 
a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

The Board also notes that the Veteran was provided notice in 
April 2008 with information on how to substantiate a claim of 
service connection on a secondary basis.  As such, the Board 
finds that the duty to assist, with regard to notice, was proper.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The RO has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in May 2007 to 
obtain an opinion on the etiology of his right knee disability.  
This opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant and review of 
the claims file.  This examiner obtained an accurate history and 
listened to the appellant's assertions.  This examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination 
was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
Board notes that there was a recent amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of service 
connection may be made.  This had not been VA's practice, which 
suggests that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

The Board observes that the Veteran has indicated he is claiming 
entitlement to service connection only on a secondary basis.  See 
e.g., January 2007 Decision Review Officer (DRO) hearing and 
October 2009 Board hearing transcript.  Further, the Board notes 
that direct service connection is not raised by the record.  As 
such, the Board will not address the issue of direct service 
connection.

With respect to secondary service connection, the Veteran 
contends that his currently diagnosed right knee disability was 
proximately caused by his service-connected peripheral 
neuropathy.

The Veteran was seen in the emergency room of the Connecticut VA 
Medical Center in July 2004 for right knee pain which began 2 
weeks earlier.  In an August 2004 VA treatment record it is noted 
that the Veteran had a small effusion on his right knee, and 
previous x-rays showed degenerative joint disease of the right 
knee.  The Veteran reported further right knee pain in December 
2004 and January 2005 VA treatment records.  There is no 
diagnosis in the VA treatment records that the Veteran's service-
connected peripheral neuropathy is related to his right knee 
disability.

The VA has obtained private treatment records from the 
Orthopedics and Sports Medicine Center where the Veteran was 
treated for right knee pain.  In a September 2004 record the 
Veteran reported that he had been experiencing right knee pain 
since July 2004.  Further records show that the Veteran received 
injections to help with his right knee pain.  See e.g., September 
2004 private treatment record.  A February 2005 private treatment 
record shows in early 2005 the Veteran underwent a total knee 
arthroplasty.  There is no opinion in any of these records which 
links the Veteran's right knee disability to his service-
connected peripheral neuropathy.
The Veteran was afforded a VA examination in May 2007 to 
determine the etiology of his right knee disability.  The 
examiner reviewed the Veteran's claims file and his assertions 
that he has pain, weakness, stiffness, swelling, and locking in 
his right knee.  The examiner reported that the Veteran used a 
cane and a knee brace.  The examiner further reported that the 
Veteran's knee complaints began in 2005 at which time he was 
diagnosed with degenerative joint disease.  Also in 2005, the 
Veteran underwent a total knee replacement after which he still 
had pain in his right knee, but it did not give way anymore.  The 
examiner ultimately found that although the Veteran had 
degenerative joint disease of the right knee, it was less likely 
than not that it was proximately due to or aggravated by his 
service-connected peripheral neuropathy.  The examiner reasoned 
that the Veteran's right knee disability was more likely related 
to his morbid obesity and previous occupation as a coal miner.  
The examiner also reasoned that although the Veteran had similar 
peripheral neuropathy in his left lower extremity, his left knee 
was asymptomatic.

The Board notes that the Veteran referenced a private physician, 
Dr. T., at both his January 2007 DRO hearing and the October 2009 
Board hearing.  The Veteran believed that Dr. T. made a positive 
diagnosis between his service-connected peripheral neuropathy and 
his currently diagnosed right knee disability.  The Board has 
reviewed the November 2005 letter from Dr. T. and reads it as 
saying that although the Veteran has multiple medical problems, 
the Veteran's peripheral neuropathy may be linked to Agent Orange 
exposure.  However, the November 2005 statement does not provide 
an etiological link between the Veteran's service-connected 
peripheral neuropathy and his current right knee disability.  

As such, there is no medical opinion to contradict the conclusion 
of the May 2007 VA examiner.  The Board acknowledges that the 
Veteran himself has claimed his currently diagnosed right knee 
disability is the result of his service-connected peripheral 
neuropathy.  However, as a layman, the Veteran is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).
In sum, a preponderance of the competent probative evidence of 
record weighs against the Veteran's assertion that his service-
connected peripheral neuropathy is the proximate cause of or has 
aggravated his currently diagnosed right knee disability.  In 
addition, a VA physician has opined that it is less likely than 
not that the Veteran's right knee disability is related to his 
service-connected peripheral neuropathy.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a right 
knee disability and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


